Citation Nr: 1638031	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-21-688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes mellitus with diabetic retinopathy and cataracts, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for coronary artery disease with stenosis of the left anterior descending coronary artery, currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating for residuals of a cerebrovascular accident, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for right upper extremity peripheral neuropathy, currently evaluated as 10 percent disabling. 

8.  Entitlement to an increased rating for left upper extremity peripheral neuropathy, currently evaluated as 10 percent disabling. 

9.  Entitlement to an increased (compensable) rating for erectile dysfunction. 

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Barry P. Allen, Counselor of Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2011 rating decision of the VA Regional Office in Nashville, Tennessee that denied higher ratings for all of the issues on the title page of this decision.

The appellant was afforded a videoconference hearing at the RO in May 2016 before the undersigned Veterans Law Judge sitting at Nashville, Tennessee.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record to decide the claims so that the Veteran is afforded every consideration of due process. 38 U.S.C.A. § 5103(A) (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that the symptoms associated with the multiple service-connected disabilities on appeal are more disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  He contends that he is unemployable due to service-connected disabilities and is entitled to a total rating based on unemployability due to service-connected disability. 

The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected type II diabetes in October 2007, and brain and spinal cord and a general medical examination in March 2011.  He presented testimony on personal hearing on appeal in May 2016 that his service-connected disabilities had gotten worse over the years.  Additionally, the Veteran underwent cardiac surgery with stent placement and has developed frequent premature ventricular and atrial contractions.  

When the available evidence is too old to adequately evaluate the current state of a condition, or when a Veteran claims that a disability is worse than when last examined by VA), VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. 10 Vet.App. 400, 403; Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the Veteran should be scheduled for current VA examinations for service-connected type II diabetes mellitus with diabetic retinopathy and cataracts, coronary artery disease, residuals of a cerebrovascular accident, hypertension, peripheral neuropathy of the right and left upper and lower extremities, and erectile dysfunction.  

Additionally, review of the record indicates that the appellant continues to receive VA outpatient treatment for service-connected disability.  The most recent records date through September 2012.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from October 2012 should be requested and associated with the electronic record. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran's attorney and request him to submit the written materials discussed at the May 2016 hearing, including a copy of the May 2016 vocational expert report.

2.  Request VA outpatient records dating from October 2012 through the present and associate them with the electronic record.  All attempts to secure these records should be documented.

3.  Schedule the Veteran for current examination(s) for service-connected type II diabetes mellitus with diabetic retinopathy and cataracts, coronary artery disease, residuals of a cerebrovascular accident, hypertension, peripheral neuropathy of the right and left upper and lower extremities, and erectile dysfunction by appropriate VA examiners.  The examiners must be provided access to Virtual VA/VBMS.  A detailed assessment of the Veteran's pertinent medical history, current complaints and clinical findings should be furnished.  

In addition to providing the appropriate clinic findings for each disability, the examiner is specifically requested to provide findings on the following:
* opinion as to whether the Veteran's frequent premature ventricular and atrial contractions are attributable to a service-connected origin (e.g., a residual or complication of diabetes mellitus or coronary artery disease);
* whether the Veteran's report of a bent penis constitutes penile deformity caused or aggravated by service-connected disability;
* conduct a comprehensive review of the record and examination of the Veteran to determine whether he manifests cognitive impairment attributable to stroke residuals and/or diabetes mellitus; the examiner must provide a comprehensive rationale for the conclusion reached .

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

